


110 HR 4735 IH: Tenant Protection in Foreclosure Act of

U.S. House of Representatives
2007-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4735
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2007
			Mr. Ellison
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to protect tenants
		  interests in foreclosure proceedings.
	
	
		1.Short titleThis Act may be cited as the
			 Tenant Protection in Foreclosure Act
			 of 2007.
		2.Effect of
			 foreclosure on preexisting leaseSection 128 of the Truth in Lending Act (15
			 U.S.C. 1638) is amended by adding at the end the following new
			 subsection:
			
				(e)Effect of
				foreclosure on preexisting lease
					(1)In
				generalIn the case of any
				foreclosure on any dwelling or residential real property securing an extension
				of credit made under a contract entered into after the date of the enactment of
				the Tenant Protection in Foreclosure Act of
				2007, any successor in interest in such property pursuant to the
				foreclosure shall assume such interest subject to—
						(A)the provision, by the successor in
				interest, of a notice to vacate to any bona fide tenant at least 90 days before
				the effective date of the notice to vacate; and
						(B)the rights of any bona fide tenant, as of
				the date of such notice of foreclosure—
							(i)under any bona fide lease entered into
				before the notice of foreclosure to occupy the premises until the end of the
				remaining term of the lease or the end of the 6-month period beginning on the
				date of the notice of foreclosure, whichever occurs first, subject to the
				receipt by the tenant of the 90-day notice under subparagraph (A); or
							(ii)without a lease or with a lease terminable
				at will under State law, subject to the receipt by the tenant of the 90-day
				notice under subparagraph (A).
							(2)Bona fide lease
				or tenancyFor purposes of
				this section, a lease or tenancy shall be considered bona fide only if—
						(A)the mortgagor under the contract is not the
				tenant;
						(B)the lease or
				tenancy was the result of an arms-length transaction; or
						(C)the lease or
				tenancy requires the receipt of rent that is not substantially less than fair
				market rent for the
				property.
						.
		
